         

EXHIBIT 10.1
EMPLOYMENT AGREEMENT
WITH
NON-COMPETITION PROVISION
          THIS EMPLOYMENT AGREEMENT (this “Agreement”), made this [___] day of
December, 2008 and effective as of the 1st day of January, 2009 (the “Effective
Date”), is entered into by SMITH INTERNATIONAL, INC., a Delaware corporation
with its principal place of business at Houston, Texas (the “Company”), and DOUG
ROCK, an individual (the “Executive”). The Company and Executive are referred to
in this Agreement singularly as a “Party” and collectively as the “Parties”.
          WHEREAS, the Company has and wishes to continue to employ Executive,
and Executive desires to continue his employment by the Company; and
          WHEREAS, the Parties wish this Agreement to memorialize their
agreements as to the terms and conditions of Executive’s employment.
          NOW THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties do
agree as follows:
     1. Other Agreements. The Company and Executive are parties to: (i) an
Employment Agreement dated as of December 10, 1987 (the “Employment Agreement”);
and (ii) a Change-of-Control Employment Agreement dated as of January 4, 2000
(the “Change of Control Agreement”). The Employment Agreement and the Change of
Control Agreement (collectively, the “Prior Agreements”) determine the terms of
Executive’s employment prior to the Effective Date except as provided
hereinafter. Except as to eligibility for an annual bonus for 2008 as further
described in paragraph 4.2, the Parties intend that the Prior Agreements expire
and have no further force or effect as of 11:59 p.m. on December 31, 2008 and
that this Agreement control and determine all terms of Executives employment
with the Company on or after the Effective Date. As further described in
paragraph 9.9, from and after the Effective Date this Agreement shall supersede
any other pre-existing agreement between the parties with respect to the subject
matter hereof. The foregoing notwithstanding, the Parties understand and agree
that the terms of all awards made under the Company’s Long-Term Incentive
Compensation Plan (the “LTICP”), which awards were made prior to the Effective
Date, shall continue to be controlled by the LTICP and the relevant award
agreements. Furthermore, the Parties understand and agree that Executive’s
service on the Company’s Board of Directors (the “Board”) does not fall within
the scope of this Agreement.
     2. Term of Employment. The Company hereby agrees to continue Executive’s
employment, and Executive accepts the continuation of his employment, under the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on the first day following the conclusion of the Company’s
annual meeting of shareholders for calendar year 2010 (the “Termination Date”),
unless terminated sooner in accordance with the provisions of paragraph 5. The
“Employment Period” under this Agreement shall mean the period of time that
starts on the Effective Date and that ends on the Date of Termination as
determined under paragraph 5.5.
     3. Title; Capacities; Duties. Executive shall serve as Special Executive
Advisor or in such other position as the Board may determine from time to time.
The foregoing description of Executive’s position shall not limit the Company
from assigning to Executive other duties and functions in addition to or in
substitution for those described above. Executive shall be subject to the
supervision of, and shall have such authority as is delegated to him by, the
Board or the Company’s Chief Executive Officer. The parties intend, and
reasonably anticipate, that in no event shall Executive’s average level of
services to the Company and the group of entities which are considered a single
employer with the Company for purposes of Section 414(b) and (c) of Internal
Revenue Code of 1986, as amended (the “Code”) during the Employment Period be
less than 20% of the average level of services Executive performed for the
Company such entities during the 36-month period prior to the Effective Date.
4. Compensation and Benefits.
4.1 Salary. During the Employment Period, the Company shall pay Executive an
annual base salary of $1,300,000, which shall be paid in regular periodic
installments consistent with the Company’s general pay practices.
4.2 Bonus. Executive’s eligibility for an annual bonus based on the Company’s
performance for 2008, shall be determined under the terms of the Prior
Agreements, provided that such bonus shall be paid no later than the 15th day of
the third month of 2009 unless Executive shall elect to defer the receipt of
such Annual Bonus under the Smith International, Inc. Amended and Restated

 



--------------------------------------------------------------------------------



 



Post-2004 Supplemental Executive Retirement Plan, effective as of January 1,
2006, as amended from time to time, or a successor plan (collectively, the
“SERP”). Executive shall be eligible for a cash bonus based on the Company’s
performance for 2009, under the Company’s Annual Incentive Plan, at a bonus
target of 120% of Annual Base Salary, upon meeting the goals the Board sets for
the Company’s Chief Executive Officer (the “Annual Bonus”). The Annual Bonus
shall be paid no later than the 15th day of the third month of 2010 unless
Executive shall elect to defer the receipt of such Annual Bonus under the SERP.
Executive shall not be eligible for an annual bonus, nor for any pro-ration
thereof, based on the Company’s performance related to its 2010 fiscal year or
otherwise with respect to the Company’s 2010 fiscal year.
4.3 Incentive Savings and Retirement Plans. The Employment Period shall
constitute Executive’s continued employment, with no break in service, for
purposes of Executive’s vesting and eligibility in all of the Company’s
equity-based compensation programs and all other savings and retirement plans,
practices, policies or programs. The foregoing sentence notwithstanding,
Executive shall not be eligible to receive any awards under the LTICP during the
Employment Period.
4.4 Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s-family, as the case may be, shall continue to be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company and its affiliated companies.
4.5 Fringe Benefits. During the Employment Period, Executive shall be entitled
to continued participation in the Company’s Executive Perquisite Program which
provides compensation to Executive to cover: an annual physical, financial
planning and tax return preparation, payment of club dues, an automobile
allowance, mobile phone purchase, and fees for legal counseling for Executive.
4.6 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as is required under the Company’s policies and practices
related to reimbursement of business expenses.
4.7 Office and Support Staff. During the Employment Period, Executive shall be
entitled to an office with furnishings and other appointments, and to personal
secretarial and other assistance as provided generally with respect to other
senior executives of the Company.
4.8 Vacation. During the Employment Period, Executive shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company with respect to other senior executives of the Company.
5. Employment Termination. Executive’s employment by the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:
5.1 Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Company determines
in good faith that a Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of Executive from Executive’s duties with the Company on a full-time
basis for 180 consecutive business days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative.
5.2 Upon a Change of Control. Executive’s employment shall terminate
automatically upon a Change of Control. For purposes of this Agreement, a
“Change of Control” shall mean:
5.2.1 The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the

 



--------------------------------------------------------------------------------



 



Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subparagraph 5.2.3; or
5.2.2 Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
5.2.3 Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
5.2.4 Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
5.3 For Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
5.3.1 The willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to Executive by the
Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that Executive has not substantially performed Executive’s duties;
5.3.2 Executive engaging willfully in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company; or,
5.3.3 Executive’s indictment for, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct.
5.3.4 For purposes of this paragraph 5.3, no act, or failure to act, on the part
of Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
board of directors of the Company, or if following the Change of Control the
Company is not publicly-traded and any parent corporation of the Company is
publicly traded, the board of directors of such parent(s) of the Company
(excluding Executive, if Executive is a member of such board) at a meeting of
such board called and held for such purpose (after reasonable notice is provided
to Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board), finding that, in the

 



--------------------------------------------------------------------------------



 



good faith opinion of the Board, Executive is guilty of the conduct described in
subparagraphs 5.3.1 or 5.3.2 above, and specifying the particulars thereof in
detail.
5.4 Without Cause. The Company may terminate Executive’s employment hereunder
without Cause at any time upon prior written notice.
5.5 By Executive. Executive’s employment may be terminated by the Executive for
any reason or no reason upon no less than thirty (30) days prior written notice
(any such termination, a “Voluntary Resignation”).
5.6 Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive due to a Voluntary Resignation shall be communicated by
Notice of Termination to the other party. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) if the effective date of the termination is other than
the date of receipt of such notice, specifies the Date of Termination, as
defined below (which date shall be not more than thirty days after the giving of
such notice). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
5.7 Date of Termination. “Date of Termination” means the earlier of (i) the
Termination Date, (ii) if Executive’s employment is terminated by reason of
death or Disability, the date of death of Executive or the Disability Effective
Date, as the case may be, (iii) if Executive’s employment is terminated by
reason of a Change of Control, the date such Change of Control is effective,
(iv) if Executive’s employment is terminated by the Company for Cause or without
Cause, the date of receipt of the Notice of Termination or any later date
specified therein, or (v) if Executive’s employment is terminated by Executive
due to a Voluntary Resignation, the date specified in the Notice of Termination,
which shall be no less than thirty (30) days following the Company’s receipt of
the Notice of Termination.
5.8 Payment Upon Termination.
5.8.1 For Cause; Voluntary Resignation. If the Company terminates Executive’s
employment under this Agreement for Cause, in accordance with paragraph 5.3, or
Executive terminates his employment due to a Voluntary Resignation, in
accordance with paragraph 5.5, then, upon such termination all compensation and
benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment provided, however, that the Company shall pay to
Executive all earned but as yet unpaid salary and bonus (the “Accrued
Obligations”), unless Executive has made an irrevocable election under any
deferred compensation arrangement subject to Section 409A of the Code to defer
any portion of such salary or bonus, in which case such deferral election, and
the terms of the applicable arrangement shall apply to such portion and such
amounts shall be payable in accordance with the applicable arrangement.
5.8.2 Death, Disability, Change of Control or Without Cause. If Executive’s
employment under this Agreement terminates in accordance with paragraph 5.1,
paragraph 5.2 or paragraph 5.4, then, upon such termination, the Company shall
pay Executive the Accrued Obligations as provided for in subparagraph 5.8.1
above and a termination payment (the “Termination Payment”) to Executive (or in
the case of Executive’s death, to Executive’s designated beneficiary, or to his
estate if Executive does not have a beneficiary designation on file with the
Company for this purpose). The amount of the Termination Payment shall be
determined by multiplying $108,333.33 times the number of whole months between
the Date of Termination (as determined under paragraph 5.7) and the Termination
Date (as defined under paragraph 2). For purposes of determining the number of
whole months for this calculation, a remainder of 15 days or more shall be
rounded up to the next higher number of whole months and a remainder of 14 days
or less shall be disregarded. Subject to paragraph 9.10, the Termination Payment
under this subparagraph 5.8.2 shall be made in a single lump sum, as soon as
administratively practicable, but in no event later than within sixty days after
the Date of Termination.
6. Protection of Information.
6.1 Disclosure to Executive. The Company shall disclose to Executive, or place
Executive in a position to have access to or develop, trade secrets or
confidential information of the Company or its affiliates; and/or shall entrust
Executive with business opportunities of the Company or its affiliates; and/or
shall place Executive in a position to develop business good will on behalf of
the Company or its affiliates (collectively, “Company’s Confidential
Intellectual Property”).
6.2 Property of the Company. All documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
e-mail, voice mail, electronic databases, maps, and all other writings or
materials of any type embodying any information relating to the Company or its
business are and shall be the sole and exclusive property of the Company. Upon
termination of Executive’s employment by the Company, for any reason, Executive
promptly shall deliver the same, and all copies thereof, to the Company.
6.3 No Unauthorized Use or Disclosure. Executive will not, at any time during or
after Executive’s employment by the Company, make any unauthorized disclosure of
any of the Company’s Confidential Intellectual Property, or make any use
thereof, except in the carrying out of Executive’s employment responsibilities
hereunder. Affiliates of the Company shall be third party beneficiaries of
Executive’s obligations under this paragraph. As a result of Executive’s
employment by the Company, Executive

 



--------------------------------------------------------------------------------



 



may also from time to time have access to, or knowledge of, confidential
business information or trade secrets of third parties, such as customers,
suppliers, partners, joint venture partners, and the like, of the Company and
its affiliates. Executive also agrees to preserve and protect the
confidentiality of such third party confidential information and trade secrets
to the same extent, and on the same basis, as the Company’s confidential
business information and trade secrets.
6.4 Remedies. Executive acknowledges that money damages would not be sufficient
remedy for any breach of paragraph 6.3 by Executive, and the Company shall be
entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of paragraph 6.3, but shall be in addition to all remedies
available at law or in equity to the Company, including the recovery of damages
from Executive.
7. Noncompetition Obligations
7.1 In General. As part of the consideration for the compensation and benefits
to be paid to Executive hereunder; to protect the Company’s Confidential
Intellectual Property that has been and will in the future be disclosed or
entrusted to or developed by Executive; and as an additional incentive for the
Company to enter into this Agreement, the Company and Executive agree that
Executive shall not, directly or indirectly, for Executive or for others:
7.1.1 Engage in any business competitive with the business conducted by the
Company during the term of employment of Executive;
7.1.2 Render advice or services to, be employed by, acquire an ownership
interest in, or otherwise assist, any other person, association, or entity who
is engaged, directly or indirectly, in any business competitive with the
business conducted by the Company during the term of employment of Executive
with respect to such competitive business, except that Executive may hold up to
2% of the outstanding shares of any publicly held company engaged in such
competitive activities;
7.2 Temporal Scope. The Company and Executive agree that the non-competition
obligations set out in paragraph 7.1 above (the “Non-Competition Obligations”)
shall apply to Executive during the Employment Period. Furthermore, the Parties
agree that the Non-Competition Obligations shall continue to apply to Executive
after the Employment Period ends and that they shall expire at 11:59 p.m. on
December 6, 2010 (the “Post-Employment Non-Competition Period”). The foregoing
notwithstanding, the Parties agree that if Executive’s employment ends under
paragraph 5.1 or paragraph 5.2, then there shall be no Post-Employment
Non-Competition Period. The Parties agree that this temporal scope is a
reasonable limitation upon Executive in order to protect the Company’s
Confidential Intellectual Property because of Executive’s position with the
Company, and the scope of Executive’s access to the Company’s Confidential
Intellectual Property.
7.3 Geographic Scope. The Parties agree that the Non-Competition Obligations
shall apply in: (i) every State of the United States in which the Company
maintains business operations (A) during the Employment Period, as to activities
during the Employment Period, and (B) at the time the Employment Period ends, as
to activities following the Employment Period, including, but not limited to, in
either case, the parishes of the State of Louisiana listed on Appendix 1 hereto;
(ii) any country, other than the United States, in which the Company maintains
business operations (C) during the Employment Period, as to activities during
the Employment Period, and (D) at the time the Employment Period ends, as to
activities following the Employment Period; and, (iii) any off-shore, or marine,
area of petroleum exploration or production in which the Company maintains
business operations (E) during the Employment Period, as to activities during
the Employment Period, and (F) at the time the Employment Period ends, as to
activities following the Employment Period. The Parties agree that this
geographic scope is a reasonable limitation upon Executive in order to protect
the Company’s Confidential Intellectual Property because of Executive’s position
with the Company, and the scope of Executive’s access to the Company’s
Confidential Intellectual Property.
7.4 Enforcement and Remedies. Executive acknowledges that money damages would
not be sufficient remedy for any breach by Executive of the Non-Competition
Obligations, including any breach during the Post-Employment Non-Competition
Period, and that the Company shall be entitled to specific performance and
injunctive relief as remedies for such breach or any threatened breach. Such
remedies shall not be deemed the exclusive remedies for a breach of this
Article, but shall be in addition to all remedies available at law or in equity
to the Company, including without limitation, the recovery of damages from
Executive.
7.5 Reformation. It is expressly understood and agreed that the Company and
Executive consider the Non-Competition Obligations, including the
Post-Employment Non-Competition Period, to be reasonable and necessary to
protect the proprietary information of the Company. Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.
8. Successors.
8.1 Of Executive. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
8.2 Of the Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to

 



--------------------------------------------------------------------------------



 



all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
9. Miscellaneous.
9.1 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
9.2 Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to Executive:
   
 
   
 
  At the address set forth in his personnel file at Smith International, Inc.
 
   
If to the Company:
   
 
   
 
  Smith International, Inc.
16740 Hardy Street
Houston, TX 77032
Fax: (281) 233-5996
Attention: General Counsel

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
9.3 Tax Withholding and Deductions. The Company may withhold from any benefits
and payments made pursuant to this Agreement all federal, state, city and other
taxes as may be required pursuant to any law or governmental regulation or
ruling and all other normal employee deductions made with respect to the
Company’s employees generally.
9.4 No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
9.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
9.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
9.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
9.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.
9.9 Entire Agreement. Except as provided in (i) paragraph 4.2 regarding
Executive’s bonus for 2008; (ii) the written benefit plans and programs
referenced in paragraphs 4.3, 4.4, or 4.5 (and any agreements between the
Company and Executive that have been executed under such plans and programs) and
(iii) any signed written agreement contemporaneously or hereafter executed by
the Company and Executive, this Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by the Company. Without limiting
the scope of the preceding sentence, all understandings and agreements preceding
the date of execution of this Agreement and relating to the subject matter
hereof (other than the agreements described in clauses (i) and (ii) of the
preceding sentence) are hereby null and void and of no further force and effect.
Any modification of this Agreement will be effective only if it is in writing
and signed by the party to be charged.
9.10 Section 409A. The parties intend that this Agreement be interpreted in a
manner to be exempt from the requirements of Section 409A of the Code and, where
not so exempt, to be in compliance therewith. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
Other than pursuant to an irrevocable deferral election that complies with the
requirements of Section 409A of the Code pursuant to an arrangement implemented
by the Company, Executive (or his estate or beneficiary) shall have no right to
dictate the taxable year in which any payment hereunder should be paid.
Notwithstanding any provision of this Agreement to the contrary, only to the
extent that this Agreement is subject to the

 



--------------------------------------------------------------------------------



 



requirements of Section 409A of the Code and is not exempted from such
requirements, if at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” within the meaning of Section 409A
of the Code, no payment or benefit that results from Executive’s termination of
employment will be provided until the date which is six months after the date of
Executive’s termination of employment. Payments to which Executive would
otherwise be entitled during the six-month period described above will be
accumulated and paid in a lump sum on the first day of the seventh month after
the date of Executive’s termination of employment. For purposes of this
paragraph 9.10 and, only to the extent that this Agreement is subject to the
requirements of Section 409A of the Code and is not exempted from such
requirements, paragraphs 5.1, 5.3, 5.4, 5.5, 5.7(ii), 5.7(iii) and, subparagraph
5.8.2, “terminate”, “termination” or “termination of employment” shall have the
same meaning as “separation from service” as set forth in Treasury
Regulation Section 1.409A-1(h)(1). All reimbursements and in-kind benefits
provided under this Agreement that constitute deferred compensation within the
meaning of Section 409A of the Code shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, without limitation,
that (i) in no event shall reimbursements by the Company under this Agreement be
made later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; (ii) the amount of in-kind benefits that
the Company is obligated to pay or provide in any given calendar year shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime (or if longer, through the 20th
anniversary of the Effective Date).
SIGNATURE PAGE FOLLOWS

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
                     day of December, 2008, to be effective as of the Effective
Date.

            SMITH INTERNATIONAL, INC.
      By:           Name:   Malcolm W. Anderson      Title:   Senior Vice
President, Human Resources        EXECUTIVE  

                    Doug Rock           

 